[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-11975                 ELEVENTH CIRCUIT
                            Non-Argument Calendar             NOVEMBER 9, 2011
                          ________________________                JOHN LEY
                                                                   CLERK

                    D.C. Docket No. 9:10-cr-80107-DTKH-6

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ERLON ABRAAO MONTEIRO,


                                                            Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (November 9, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Randee J. Golder, appointed counsel for Erlon Abraao Monteiro in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Monteiro’s convictions and

sentences are AFFIRMED.




                                         2